            Case 2:21-cv-01609-CDJ Document 14 Filed 04/27/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONFERENCE OF PRESIDENTS OF                    :
MAJOR ITALIAN AMERICAN                         :
ORGANIZATIONS, INC., et al.,                   :
    Plaintiffs,                                :
                                               :                 CIVIL ACTION
       v.                                      :                 NO.: 21-1609
                                               :
CITY OF PHILADELPHIA, et al.,                  :
     Defendants.                               :

                                           ORDER

       AND NOW, this 27th day of April, 2021 upon consideration of the Grand Lodge of Pennsylvania,

Sons and Daughters of Italy’s Motion to Intervene (ECF No. 10) and Fed. R. Civ. P. 24(b)(1)(B), it is

hereby ORDERED that said Motion is GRANTED.




                                                          BY THE COURT:


                                                          /s/ C. Darnell Jones, II
                                                          C. Darnell Jones, II   J.
